DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2020 has been entered.
 Response to Amendment
Claims 1-4 and 7-17 are currently pending. Claims 1, 2, 7, and 10-12 have been amended. Claims 16 and 17 have been added. Claims 1, 2, 5, 7, 8, and 10-12 have been amended to overcome the objections and/or the 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 02 October 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 4, 7-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 (US Pub No. 2017/0127995 – previously cited) in view of Krispi ‘576 (US Pub No. 2010/0292576 – previously cited).
Regarding claim 1, Hyde et al. ‘995 teaches a fetal position monitoring system ([0074]), comprising:
a force sensor arrangement configured to obtain resistance information of a plurality of local areas of the abdomen of an expectant mother in response to an applied pressure, the force sensor arrangement comprising a force sensor, wherein the force sensor comprises a force sensor for measuring a force, wherein the resistance information comprises the force measurement of each of the at least one touched area within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]);
a data analysis processor configured to interpret the resistance information with respect to the plurality of local areas of the abdomen of the expectant mother, and configured to derive a fetal position or a fetal size from the interpretation (Fig. 5 controller 110 and [0074]-[0077]); and
an output device configured to provide output data for presenting a representation of the fetal position or fetal size ([0036]).
Hyde et al. ‘995 teaches all of the elements of the current invention as mentioned above except for wherein the force and deformation sensor also comprises a deformation sensor for measuring a deformation of at least one touched area within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure, wherein the resistance information comprises the force and the deformation measurements of each of the at least one touched area within the plurality of local areas in response to the applied pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensor arrangement of Hyde et al. ‘995 to include a deformation sensor as Krispi ‘576 teaches that toco transducers measure pressure-sensitive contractions ([0003]), which would aid in measuring the tension of the abdominal wall ([0023]).
Regarding claim 2, Hyde et al. ‘995 teaches wherein the data analysis processor is further configured to derive fetal movement over time based on the fetal positions derived and the output device is further configured to provide a representation of the fetal movement ([0029]).
Regarding claim 4, Hyde et al. ‘995 teaches wherein the force and deformation sensor arrangement comprises an abdominal belt (Fig. 5 wearable garment 200 and [0069]).
Regarding claim 7, Hyde et al. ‘995 in view of Krispi ‘576 teaches all of the elements of the current invention as mentioned above except for wherein the data analysis processor is adapted to derive a measure of hardness in each of the at least one touched areas from a ratio of the deformation measurement and the force measurement of the at least one touched area, as the interpretation of the resistance information.
Krispi ‘576 teaches a toco transducer that measures the tension of the maternal abdominal wall ([0023]; It is noted that one of ordinary skill in the art would understand that toco transducers, or tocodynomometers, are a type of strain gauge sensor.). The tension of the maternal abdominal wall is interpreted as the hardness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis processor of Hyde et al. ‘995 in view of Krispi ‘576 to derive a measure of hardness as Krispi ‘576 teaches this will aid in measuring intrauterine 
Regarding claim 8, Hyde et al. ‘995 teaches wherein the data analysis processor is adapted to determine the locations of areas of the abdomen of the expectant mother which are adjacent or away from a fetal body part based on the interpretation of the resistance information, wherein the fetal body part is one of a head, a buttock or a back ([0075]).
Regarding claim 9, Hyde et al. ‘995 teaches wherein the data analysis processor is adapted to determine the fetal position from the determined locations of the abdomen of the expectant mother ([0077]).
Regarding claim 10, Hyde et al. ’995 teaches a method of monitoring fetal position ([0074]), comprising:
applying a force sensor arrangement to the abdomen of an expectant mother;
obtaining resistance information of a plurality of local areas of the abdomen of an expectant mother in response to an applied pressure, wherein obtaining resistance information comprises measuring a force of the at least one touched area within the plurality of local areas of the abdomen of the expectant mother, wherein the resistance information comprises the force measurement of each of the at least one touched areas within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]);
interpreting the resistance information with respect to the plurality of local areas of the abdomen of the expectant mother;
deriving a fetal position or size from the interpretation of the resistance information (Fig. 5 controller 110 and [0074]-[0077]); and
providing a representation of the fetal position or fetal size ([0036]).
Hyde et al ‘995 teaches all of the elements of the current invention as mentioned above except for a deformation sensor and wherein the resistance information comprises the deformation measurement of each of the at least one touched areas within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure.
Krispi ‘576 teaches a toco transducer that measures the tension of the maternal abdominal wall ([0023]; It is noted that one of ordinary skill in the art would understand that toco transducers, or tocodynomometers, are a type of strain gauge sensor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensor arrangement of Hyde et al. ‘995 to include a deformation sensor as Krispi ‘576 teaches that toco transducers measure pressure-sensitive contractions ([0003]), which would aid in measuring the tension of the abdominal wall ([0023]).
Regarding claim 11, Hyde et al. ‘995 teaches all of the elements of the current invention as mentioned above except for wherein the method comprises deriving a measure of hardness in each of the at least one touched areas from a ratio of the deformation measurement and the force measurement of the at least one touched area.
Krispi ‘576 teaches a toco transducer that measures the tension of the maternal abdominal wall ([0023]; It is noted that one of ordinary skill in the art would understand that toco transducers, or tocodynometer, are a type of strain gauge sensor.). The tension of the maternal abdominal wall is interpreted as the hardness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hyde et al. ‘995 to include deriving a measure of hardness as Krispi ‘576 teaches this will aid in measuring intrauterine pressure ([0023]), which is an important factor to fetal heart rate ([0003]). This will also aid in clearly measuring the fetal heart rate or 
Regarding claim 12, Hyde et al. ‘995 teaches determining the location of areas of the abdomen of the expectant mother which are adjacent or away from at least one fetal body part based on the interpretation of the resistance information, wherein the at least one fetal body part is a head, a buttock or a back ([0075]), and the method further comprises determining the fetal position from the head, buttock or back locations ([0077]).
Regarding claim 15, Hyde et al. ‘995 teaches deriving fetal movement over time, and providing a representation of the fetal movement ([0029]).
Regarding claims 16 and 17, Hyde et al. ‘995 teaches wherein the locations of areas of the abdomen of the expectant mother comprise at least one of the plurality of local areas of the abdomen of the expectant mother ([0045]).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Krispi ‘576, as applied to claims 1 and 10, further in view of Kabakov et al. ‘436 (US Pub No. 2014/0249436 – previously cited).
Regarding claim 3, Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the force and deformation sensor arrangement comprises a glove associated with the force and deformation sensor, and wherein the system comprises a controller for controlling the output for guiding a user of the system to apply pressure to the abdomen of the expectant mother using the glove.
	Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). A controller may operate such as to provide basic instructions to a maternal patient for operation and use of the fetal monitoring device, including an audible signal to place and/or remove 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force and deformation sensor arrangement of Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 1, to include being associated with a glove as Kabakov et al. ‘436 teaches that substituting a glove (Fig. 2) for a belt (Fig. 7) would obtain predictable results. Futhermore, including a controller to guide the user of the system would aid in instructing the user to properly operate the fetal monitoring device ([0044]).
Regarding claim 13, Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 13, teaches all of the elements of the current invention as mentioned above except for wherein the force and deformation sensor arrangement comprises a glove and the method comprises a user providing the applied pressure through the glove.
	Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). A controller may operate such as to provide basic instructions to a maternal patient for operation and use of the fetal monitoring device, including an audible signal to place and/or remove sensors (which may be incorporated into a glove) from the abdomen of the maternal patient according to a particular time for signal acquisition ([0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force and deformation sensor arrangement of Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 10, to include being associated with a glove as Kabakov et al. ‘436 teaches that substituting a glove (Fig. 2) for a belt (Fig. 7) would obtain predictable results. Futhermore, including a controller to guide the user of the system would aid in instructing the user to properly operate the fetal monitoring device ([0044]).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Krispi ‘576, as applied to claims 4 and 10, further in view of Belli ‘056 (US Pub No. 2005/0283056 – previously cited).
Regarding claim 5, Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein the abdominal belt comprises an array of inflatable portions for providing the applied pressure, each inflatable portion is operatively connected with the force and deformation sensor.
Belli ‘056 teaches an inflatable belt that is associated with pressure sensors (Abstract, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abdominal belt of Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 4, to include an array of inflatable portions for providing the applied pressure as Belli ‘056 teaches this will aid in the expulsion of the fetus (Abstract).
Regarding claim 14, Hyde et al. ‘995 teaches wherein the force and deformation sensor arrangement comprises an abdominal belt (Fig. 5 wearable garment 200 and [0069]).
Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the method comprises providing the applied pressure by inflating inflatable portions of the abdominal belt.
Belli ‘056 teaches an inflatable belt that is associated with pressure sensors (Abstract, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 10, to include providing the applied pressure by inflating inflatable portions of the abdominal belt as Belli ‘056 teaches this will aid in the expulsion of the fetus (Abstract).


Response to Arguments
Applicant argues that Krispi ‘576 does not teach the claimed “deformation sensor.” Examiner respectfully disagrees, as [0003] of Krispi ‘576 teaches that a toco transducer is a pressure-sensitive contraction transducer that measures the tension of the maternal abdominal wall, which is an indirect measure of intrauterine pressure. The mother’s abdominal wall becomes stretched due to pressure from the uterus. Stretching of the mother’s abdominal wall is a deformation of the abdominal wall. Therefore, any measurement of tension in the mother’s abdominal wall measured by the toco transducer is a measurement of a deformation due to stretching. Furthermore, [0072] of the PGPUB of the current application states that “the deformation sensor is any sensor that can indicate the surface displacement from the original position without compression e.g. flexi sensors, and fiber optical strain gauges.” Cadence Fetal Monitor Edan Instruments, Inc. (“Cadence 510k Submission: Summary,” 2004 – previously cited) teaches that a toco transducer can be placed on a maternal abdomen with a belt and it detects the forward displacement of the maternal abdominal muscles during a contraction, as seen in the first paragraph of “5. Description.” Cadence Fetal Monitor Edan Instruments, Inc. provides evidence that toco transducers measure surface displacement, thus is a type of strain gauge sensor. Furthermore, Petersen et al. ‘708 (US Pub No. 2014/0155708) teaches that a strain gauge may be implemented in a variety of forms including mechanical, electrically resistive or capacitive, piezoresistive, fiber-optical, as well as other implementations of similar functionality ([0095]). It is noted that none of the claims recite that the deformation sensor is a flexi sensor or a fiber optical strain gauge. However, because Petersen et al. ‘708 teaches that a strain gauge may be of a variety of forms, including fiber-optical, it would merely be the simple substitution of one known element (the fiber-optical strain gauge of Petersen et al. ‘708) for another (the toco transducer of Krispi ‘576, which is a strain gauge as evidenced by Cadence Fetal Monitor Edan Instruments, Inc.) to obtain predictable results. Applicant also argues that a toco transducer utilizes compression to determine displacement. However, it is unclear what is being 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791